COURT OF APPEALS FOR THE
                                  FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER ON MOTION

 Cause number:               01-18-00429-CV
 Style:                      Herman Miller v.
                             v Pawnee Leasing Corporation.
 Date motion filed*:         June 28, 2018
 Type of motion:             Motion for extension of time to file appellant’s brief
 Party filing motion:        Appellant
 Document to be filed:       Appellant’s Brief

Is appeal accelerated? No

 If motion to extend time:
         Original due date:
         Number of previous extensions              0             Current Due date:
 granted:
         Date Requested:

Ordered that motion is:

          Granted
                 If document is to be filed, document due:
                       The Court will not grant additional motions to extend time
          Denied
           Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
            No deadline for the filing of appellant’s brief has been set because the complete appellate
            record has not yet been filed. See TEX. R. APP. P. 38.6(a). Accordingly, we dismiss
            appellant’s motion as moot.

Judge's signature:/s/ Sherry Radack
                 

Panel consists of ____________________________________________

Date: July 19, 2018